DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are currently amended.
Claims 1-14 are pending.

Response to Remarks
Claim Objections
Applicant’s amendments to the claims have overcome the previous objections. Accordingly, the previous objections are withdrawn.

35 U.S.C. § 101
Applicant contends the claimed transaction does not in fact refer to a method of organizing human activity dealing with commercial or legal interactions because Applicant’s specification defines a “transaction” as an action carried out by a computer program that changes the state of a blockchain ledger. Applicant further contends nothing in this definition of “transaction” involves a commercial or legal interaction and thus nothing in the claim involves “certain methods of organizing human activity.” Examiner respectfully disagrees because the claims clarify these transactions as "cryptocurrency" transactions, which is a transaction involving digital currency. The limitation “crypto” within “cryptocurrency” generally links the use of the judicial exception to a particular technological environment, that being of blockchain. As such, the claim under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. Accordingly, this contention is unpersuasive. Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant contends the cited references do not teach the amended claim language. Examiner respectfully disagrees because reference Liu discloses “wherein the first and second transaction network nodes each have a first and second public addresses associated therewith” (Fig.5 item 514; paras 54, 68-70). Accordingly, this contention is unpersuasive.

Claim Objections
Claim 1 is objected to because of the following informalities. Claim 1 recites the limitation “associating … wherein the first and second transaction network nodes each have a first and second public addresses associated therewith; in response … a first public address associated with the second transacting network node … ; subsequent … a second public address of the second transacting network node …”. It appears the limitation “a” was unintentionally included, rather than “the”, when referring to “first public address” and “second public address” of the second transacting network node. Examiner suggests amending the claim to recite “associating … wherein the first and second transaction network nodes each have a first and second public addresses associated therewith; in response … [[a]] the first public address associated with the second transacting network node … ; subsequent … [[a]] the second public address of the second transacting network node …” instead. Appropriate correction is required.
Claims 2-14 are also objected to as they depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 1-14 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) recording a given currency transaction between two transacting nodes twice while preventing the two transacting nodes from conducting any other transaction while the given currency transaction is being recorded, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
in response to the first transacting … node causing … currency to be sent to a first … address associated with the second transacting … node as part of a given transaction between the first and second transacting … nodes, causing the given transaction to be recorded
subsequent to recording the given transaction … causing the transaction to be recorded … using a second … address … wherein the recording is performed using an … process that prevents the first and second transacting … nodes from conducting any other transactions while the given transaction is being recorded
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea:
associating first and second transacting … nodes with a selected sub-chain of the global blockchain, the selected sub-chain being selected from among a plurality of sub-chains of the global blockchain, wherein the first and second transaction network nodes each have a first and second public addresses associated therewith
in the selected sub-chain
on the selected sub-chain … on the global blockchain … of the second transacting network node … on the global blockchain
Further, the limitations “transacting network nodes”, “cryptocurrency”, “public address” and “atomic commit process” generally links the use of the judicial exception to a particular technological environment, that being of blockchain. 
Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.


Dependent Claims
Claims 2-14 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0341930 A1 to Moir et al. (hereinafter “Moir”) in view of US 2019/0251270 A1 to Liu et al. (hereinafter “Liu”) in view of US 2022/0027348 A1 to Manevich et al. (hereinafter “Manevich”).

Claim 1:
Moir teaches:
associating first and second transacting network nodes with a selected sub-chain of the global blockchain (paras 38, 72-74, 97, 100)
the selected sub-chain being selected from among a plurality of sub-chains of the global blockchain (paras 31-32)
causing the given transaction to be recorded in the selected sub-chain (paras 42-43, 49-50)
subsequent to recording the given transaction on the selected sub-chain (paras 42-43, 49-50)
Moir does not teach:
wherein the first and second transaction network nodes each have a first and second public addresses associated therewith
in response to the first transacting network node causing cryptocurrency to be sent to a first public address associated with the second transacting network node as part of a given transaction between the first and second transacting network nodes
causing the transaction to be recorded on the global blockchain using a second public address of the second transacting network node, wherein the recording is performed using an atomic commit process that prevents the first and second transacting network nodes from conducting any other transactions while the given transaction is being recorded on the global blockchain
Liu teaches:
wherein the first and second transaction network nodes each have a first and second public addresses associated therewith (Fig.5 item 514; paras 54, 68-70)
in response to the first transacting network node causing cryptocurrency to be sent to a first public address associated with the second transacting network node as part of a given transaction between the first and second transacting network nodes (Fig.5 item 535; paras 2-3, 52, 56, 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moir to include the first and second transaction network nodes each have a first and second public addresses associated therewith  and the first transacting network node causing cryptocurrency to be sent to a first public address associated with the second transacting network node as part of a given transaction between the first and second transacting network nodes, as taught by Liu, in order to improve blockchain security (Liu, paras 6-20).
Moir in view of Liu does not teach:
causing the transaction to be recorded on the global blockchain using a second public address of the second transacting network node, wherein the recording is performed using an atomic commit process that prevents the first and second transacting network nodes from conducting any other transactions while the given transaction is being recorded on the global blockchain
Manevich teaches:
causing the transaction to be recorded on the global blockchain using a second public address of the second transacting network node, wherein the recording is performed using an atomic commit process that prevents the first and second transacting network nodes from conducting any other transactions while the given transaction is being recorded on the global blockchain (paras 233, 236-237, 247, 276)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moir in view of Liu to include causing the transaction to be recorded on the global blockchain using a second public address of the second transacting network node, wherein the recording is performed using an atomic commit process that prevents the first and second transacting network nodes from conducting any other transactions while the given transaction is being recorded on the global blockchain, as taught by Manevich, in order to improve blockchain security (Manevich, paras 1-6).

Claim 2: 
Moir in view of Liu in view of Manevich teach all limitations of claim 1. Liu also teaches:
wherein the first and second public addresses of each of the transacting network nodes have a one-to-one relationship with one another (Fig.5 item 514; paras 54, 68-70)



Claim 3: 
Moir in view of Liu in view of Manevich teach all limitations of claim 1. Liu also teaches:
wherein the first and second public addresses of each of the transacting network nodes are derived from a common private key (Fig.5 item 512; paras 54, 68-70)

Claim 4: 
Moir in view of Liu in view of Manevich teach all limitations of claim 1. Moir also teaches:
an initialization step in which the first transacting network node is associated with an initial sub-chain selected from among the plurality of sub-chains (paras 38, 72-74, 97, 100)

Claim 5: 
Moir in view of Liu in view of Manevich teach all limitations of claim 4. Moir also teaches:
wherein the initial sub-chain is determined based on at least one attribute of the first transacting network node (para 37)

Claim 6: 
Moir in view of Liu in view of Manevich teach all limitations of claim 5. Moir also teaches:
wherein the at least one attribute of the first transacting network node includes a geographic location of the first transacting network node (para 37)

Claim 7: 
Moir in view of Liu in view of Manevich teach all limitations of claim 4. Moir also teaches:
wherein the initial sub-chain is different from the selected sub-chain and further comprising moving the first transacting network node so that it is associated with the selected sub-chain instead of the initial sub-chain (paras 38, 72-74, 97, 100)

Claim 8: 
Moir in view of Liu in view of Manevich teach all limitations of claim 4. Moir also teaches:
wherein the second transacting network node is associated with the selected sub-chain in the initialization step (paras 38, 72-74, 97, 100)

Claim 9: 
Moir in view of Liu in view of Manevich teach all limitations of claim 4. Moir also teaches:
wherein the second transacting network node is associated with a different sub-chain different from the initial sub-chain different from the selected sub-chain during the initialization step and further comprising moving the second transacting network node so that it is associated with the selected sub-chain instead of the different sub-chain (paras 38, 72-74, 97, 100)

Claim 10: 
Moir in view of Liu in view of Manevich teach all limitations of claim 1. Liu also teaches:
causing a verifying network node to record the transaction on the global blockchain, the verifying network node verifying the transaction in accordance with a zero-knowledge protocol (paras 61, 63-64, 76-78, 80-81, 84-85)

Claim 14: 
Moir in view of Liu in view of Manevich teach all limitations of claim 1. Moir also teaches:
wherein at least one of the first and second transacting network nodes are initially associated with a different sub-chain different from the selected sub-chain and further comprising moving the at least one of the first and second transacting network nodes so that it is selected with the selected sub-chain in accordance with a system policy (paras 38, 72-74, 97, 100)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moir in view of Liu in view of Manevich in view of US 2021/0152471 A1 to Lee (hereinafter “Lee”).

Claim 11:
Moir in view of Liu in view of Manevich teach all limitations of claim 10. Moir in view of Liu in view of Manevich do not teach:
wherein the verifying network node is selected from among a first subset of the network nodes in accordance with a proof of round-trip time (PoRTT) algorithm
Lee teaches:
wherein the verifying network node is selected from among a first subset of the network nodes in accordance with a proof of round-trip time (PoRTT) algorithm (Fig.1 item 100; paras 60, 113-122)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moir in view of Liu in view of Manevich to include wherein the verifying network node is selected from among a first subset of the network nodes in accordance with a proof of round-trip time (PoRTT) algorithm, as taught by Lee, in order to improve blockchain scalability (Lee, paras 2-7).

Claim 12: 
Moir in view of Liu in view of Manevich in view of Lee teach all limitations of claim 11. Lee also teaches:
wherein the verifying network node is selected by an elector node selected from among a second subset of the network nodes (Fig.1 item 300; paras 107, 109-110)

Claim 13: 
Moir in view of Liu in view of Manevich in view of Lee teach all limitations of claim 12. Lee also teaches:
wherein the elector node is selected from among a second subset of the network nodes by a consensus decision-making algorithm different from the PoRTT algorithm (paras 107, 109-110)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685